Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					2-5 July 1824
				
				2 July I must continue journalizing for want of something better to do as the time hangs heavily on our hands and we must do something to guard against that all devouring complaint ennui—While we were riding with Mrs. Brewer we met a Carriage going to the Springs with a fresh supply of company—We went to the Chalebrate Spring about two miles from Bedford and drank some of the Water which is strongly impregnated with Iron and some Salt and is so cold it is impossible to take a long draught of it—When we returned home we found our new acquisition consisted of a couple married only a week and we expected to be much annoyed by their fondness. As the Evening was pretty far advanced and they were tired we were agreeably disappointed—It is a Quaker family Mr & Mrs. Wistar Miss Lewis Sister to the Bride & Miss Morris Cousin to the Bridegroom. a Nephew of Dr. Wistar—Mr. Crane brought me a Letter from you which appeared to me not to be written in good spirits—3d We were all much affected by the Water  which we took last Eveng which appears to be too bracing—It is the most powerful tonic I ever tasted and perhaps the weather is too cold for it—Mrs. Barber a Lady who accompanies Mr. Brewer is quite sick—I believe however it is home sickness as she seems very restless—Mr Wistar and party are very pleasant people His Wife and Sister look as if they would not live six Months literally walking skeleton’s while his Cousin and himself carry rather an uncomfortable load of flesh on their bones—It is really a pleasure to look at them they are such a striking contrast to the meagre melancholy looking beings haunt the Springs beings who haunt  the Springs—Our Hall was decorated by the Servants with Evergreens in honour of tomorrow although we do not expect any celebration of the day.—Another arrival a Mr & Mrs. Dike from Stubenville in Ohio—Mr D. is from Beverly near Salem on his way to visit his father and introduce his Wife to his relations whom he has not seen for eight years. He is a greath Cloth Manufacturer and has some specimens said to be fully equal to the finest English. She is a very pretty intelligent little woman. The Quaker party seem disposed to be very friendly Johnson does not speak to the Ladies and we only see him at meals he has got his dose of Calomel and I much fear will derive no benefit from his visit to this place his mind seems to be too much depressed to admit of exertion he can talk of nothing but deseases and enquires the complaints of every one that comes. His time before he came as evidently been spent in the perusal of Medical books and if something is not done to throw him into an active situation his life will be the forfeit—I wish you had occasion for a bearer of dispatches to Europe for I do verily believe that might rouse him by forcing him into new scenes—I do not know that he would go—though he sometimes talks of a Sea voyage but  dreads the expence—Played Whist—4th. Mrs. Barber came down to breakfast but informed us that she had had a very bad dream which had produced a dreadful effect upon her nerves. She dreamt that she saw her Son run until he got himself into a great perspiration and she was so overcome that she determined to keep her chamber the rest of the day and go home to morrow notwithstanding Mr. Brewer wishes to stay as he things the waters are of great service to him. I certainly have had a fine opportunity of observing the amiable weaknesses of my Sex and unfortunately I have discovred that these amiable weaknesses always are the result of the most selfish motives—She is a rigid Methodist—Mr Brewer is likewise a Methodist—Mrs. B. says that wherever he went he endeavoured to produce an impression for his favorite Candidate—Some of the party went to Church I declined not having felt well since I received your Letter which has produced considerable uneasiness in me notwithstanding I see nothing in it which can admit of positive interpretation of sickness or sorrow—I drank Johns health at dinner but the day passed heavily. Dr Anderson the owner of all the property round here dined with us He lost his Wife about two years since and his habits in consequence have injured both his health and his property and his reputation. He is a fine looking man—5 The morning being very rainy we were at a loss what to do with ourselves and we retired our apartments to doze away the time until dinner time. It was so cold we were almost tempted to have a fire—In the afternoon Mr Wistar Miss Morris and Mary took a ride He say’s he is tired to death and they remind me continually of the French after puis rien de trop un dix jours du marriage—In the Evening Mrs. Wistar went to bed at seven o clock one hour earlier than usual upon which Mr Crane remarked the Gentleman must have almost too much of sweets—The paper announces to us that you have had a terrific Storm which has done much injury—There is an Article in the Philadelphia Gazette concerning the Edwards affair that appears to me to be more correct in its conclusions than any thing I have yet seen—Neither of the Gentlemen can be said to be satisfactorily acquitted of the charges brought against them and as it regards veracity I cannot think there is a pin to chuse—That they have proved Mr E——ds C wrong is not exactly proving that Mr. C. right—He has recovered his health very suddenly after the settlement of this business—Mr. W—— seems to be very thourourghly understood and appreciated—Our Dr says there is but one man in this whole County who thinks the award of this Committee just—And the Judge who is a man of great  discretion gives it as his opinion that the charges brought against the higher party were not only true but that the motives for assisting the Banks were obvious—I fear you will think me indiscreet for mentioning these subjects but as I never talk politics with any one I shall not be suspected of writing them—I am very anxious to get home and am hourly in expectation of John and the Carriage—Edwards has proved himself no stickler for truth—Ever Yours
				
					
				
				
			